                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                       Case No. 2:19-cr-71
             Plaintiff,
                                                       JUDGE ALGENON L. MARBLEY
      V.



DEBORAH LEACH
DINA WILBUR,

             Defendants.




                                         ORDER


      This matter is before the Government's Motion to Vacate Arrest Warrants for Defendants

Deborah Leach and Dina Wilbur. (ECF No. 9). For good cause shown, the motion is

GRANTED. The arrest warrants for Deborah Leach and Dina Wilbur are hereby VACATED.

      IT IS SO ORDERED.



                                                    /s/ Aigenon L. Marbiev
                                                 ALGENON L. MARBLEY
                                                 UNITED STATES DISTRICT JUDGE



Dated: April 24,2019
